Citation Nr: 0709951	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-38 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than December 9, 
1975, for the grant of service connection for cold injury 
residuals, both great toes.

2.  Entitlement to service connection for both knees, claimed 
as secondary to the service-connected cold weather injury 
residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to 
April 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the claims.  

The Board notes that the veteran also perfected an appeal on 
the issues of service connection for hypertension and heart 
disease, pneumonia of the left lung, and a low back disorder.  
However, service connection was established for a low back 
disorder by an October 2006 rating decision, evaluated as 10 
percent disabling, effective November 26, 2004.  He did not 
disagree with either the disability rating or effective date 
assigned for this condition.  In view of the foregoing, this 
issue has been resolved and is not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).  As for the hypertension, heart disease and left lung 
claims, the veteran withdrew them by a November 2006 
statement.  See 38 C.F.R. § 20.204.

For good cause shown, the veteran's case has been advanced on 
the Board's docket in accord with 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All development and notification necessary for the 
disposition of this case has been completed.

2.  Service connection was established for frostbite 
residuals of the great toes by a February 1976 rating 
decision, evaluated as 10 percent disabling, effective 
December 9, 1975.  Nothing in the record reflects that the 
veteran appealed that decision.

3.  An effective date prior to December 9, 1975, for the 
grant of service connection for cold injury residuals, both 
great toes, is legally precluded.

4.  There is no competent medical evidence that the veteran 
has arthritis or any other chronic disability of the knees.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 9, 
1975, for the grant of service connection for cold injury 
residuals, both great toes, have not been met.  38 U.S.C.A. 
§§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 20.1100 
(2006); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  Service connection is not warranted for a bilateral knee 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the earlier effective date claim, the Board 
concludes, for the reasons stated below, that the veteran's 
earlier effective date claim must be denied as a matter of 
law.  In VAOPGCPREC 5-2004 VA's Office of General Counsel 
held that the law does not require either notice or 
assistance when the claim cannot be substantiated under the 
law or based on the application of the law to undisputed 
facts.  Similarly, the United States Court of Appeals for 
Veterans Claims (Court) has held that the duties to assist 
and notify are not applicable to matters in which the law, 
and not the evidence, is dispositive.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002).  Moreover, as such, there is 
simply no notification the Board can provide in the present 
appeal, and no evidence the veteran can submit, which would 
provide the benefit sought, that is an effective date earlier 
than December 9, 1975, for the establishment of service 
connection for frostbite of the great toes.

In regard to the service connection claim, the Board notes 
that the veteran was provided with pre-adjudication notice by 
a letter dated in January 2005, in accord with Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  He was also sent 
additional notification by a March 2006 letter.  Taken 
together, the aforementioned letters informed the veteran of 
the evidence necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.  
Moreover, the March 2006 letter contained the necessary 
information regarding disability rating(s) and effective 
date(s) mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  Nothing in the 
record indicates the veteran has identified the existence of 
any relevant evidence that is not of record.  Further, he had 
the opportunity to present evidence and argument in support 
of his case.  He indicated that he did not want a Board 
hearing in conjunction with this case.  The Board also notes 
that, by statements dated in January and March 2007, the 
veteran's representative asserted that he should be accorded 
an examination which specifically addressed his bilateral 
knee claim.  However, for the reasons stated below, the Board 
concludes that no such examination is required as the 
preponderance of the evidence is unfavorable.  Consequently, 
the Board finds that the duty to assist has been satisfied in 
this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

I.  Earlier Effective Date

The law provides that the effective date for the grant of 
service connection for a disease or injury is the day 
following separation from active duty or the date entitlement 
arose if a claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Historically, it is noted that service connection was 
established for frostbite of the great toes by a February 
1976 rating decision, effective December 9, 1975.  This 
service-connected condition is now recognized as cold injury 
residuals of both lower extremities.  Nothing in the record 
reflects that the veteran appealed that effective date to the 
Board.  Therefore, that decision, including the effective 
date assigned therein, is final.

There are two statutory exceptions to the rule of finality.  
First, pursuant to 38 U.S.C.A. § 5108, the Secretary must 
reopen a claim "[i]f new and material evidence [regarding 
the claim] is presented or secured."  Second, a decision 
"is subject to revision on the ground of clear and 
unmistakable error."  38 U.S.C.A. § 5109A.  Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  However, the Court 
emphasized that because the proper effective date for an 
award based on a claim to reopen can be no earlier than the 
date on which that claim was received, only a request for 
revision based on CUE could result in the assignment of an 
earlier effective date for the appellant's awards.  See also 
Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) 
("[A]bsent a showing of [clear and unmistakable error, the 
appellant] cannot receive disability payments for a time 
frame earlier than the application date of his claim to 
reopen, even with new evidence supporting an earlier 
disability date.").

Stated differently, the veteran submitted his current claim 
for an earlier effective date in November 2004, which 
constitutes an application to reopen the February 1976 rating 
decision assignment of the December 1975 effective date 
claim.  Consequently, the reopened claim could not receive an 
effective date earlier than November 2004.  See id.; see also 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  
Assigning an effective date in 2004 would not benefit the 
veteran and would serve no purpose.  Thus, at this point, the 
veteran is legally precluded from receiving an effective date 
earlier than December 9, 1975, for the grant of service 
connection for cold injury residuals of both feet.  The Court 
has held that in a case where the law, as opposed to the 
facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board in no way disputes the veteran's belief that he 
warrants an earlier effective date for the award of service 
connection for the cold injury residuals of his feet.  As 
noted in the Rudd decision, the veteran is not without 
recourse, "as he remains free to file a motion to revise 
based upon clear and unmistakable error" with respect to the 
February 1976 rating decision that determined he was entitled 
to an effective date of December 9, 1975.

For the reasons detailed above, the benefit the veteran seeks 
on appeal is precluded by law.  Consequently, the Board has 
no choice but to deny the appeal.



II.  Service Connection

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board acknowledges that the provisions of 38 C.F.R. 
§ 3.310 were revised during the pendency of this case, and 
are effective from October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006).  In pertinent part, the 
regulation was retitled "Disabilities that are proximately 
due to, or aggravated by, service-connected disease or 
injury."  In addition, the current paragraph (b) of 38 
C.F.R. 
§ 3.310 will be redesignated as paragraph (c), and a new 
paragraph (b) was added regarding aggravation of nonservice-
connected disabilities.  The expressed purpose of this 
revision was to conform the regulation to the Court's holding 
in Allen, supra, under which a veteran may be compensated for 
an increase in the severity of an otherwise nonservice-
connected condition caused by aggravation from a service-
connected condition.  As the Board was required prior to 
October 10, 2006, to consider whether service connection was 
warranted pursuant to the holding in Allen, supra, the 
veteran is not prejudiced by the Board decision to proceed 
with the adjudication of this case.  See Bernard, supra.

The veteran essentially contends that he has developed 
arthritis in both knees secondary to his service-connected 
cold injury residuals of both feet.  However, a thorough 
review of the competent medical evidence does not indicate 
that either knee has ever been diagnosed with arthritis, nor 
any other chronic disability.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for bilateral knee disorder, to include as 
secondary to the service-connected cold injury residuals of 
both lower extremities.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  Therefore, the claim must be denied.




ORDER

Entitlement to an effective date earlier than December 9, 
1975, for the grant of service connection for cold injury 
residuals, both great toes, is denied.

Entitlement to service connection for both knees, claimed as 
secondary to the service-connected cold weather injury 
residuals, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


